Case 8:05-cr-00291-WFJ-JSS Document 80 Filed 08/27/20 Page 1 of 5 PageID 304




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO. 8:05-cr-291-T-02JSS

ROBERT NORCROSS

______________________________/

                  ORDER ON MOTION FOR REDUCTION
                     UNDER 18 U.S.C. § 3582(c)(1)(A)
                     (COMPASSIONATE RELEASE)

      Before the Court is Robert Norcross’ motion for reduction in sentence

(“compassionate release”) filed pursuant to 18 U.S.C. § 3582 (c)(1)(A), as

amended by the First Step Act of 2018 (Dkt. 66), his supplemental responses

(Dkts. 72, 76, 79), and the United States’ responses in opposition (Dkts. 71, 73,

78). After reviewing the submissions of the parties, the Court denies the motion on

the merits.

                                   Background

      Mr. Norcross is 41 years old and incarcerated at the satellite camp of the

federal correctional institution located in Jesup, Georgia. In 2005, he pleaded

guilty to one count of conspiracy to distribute five or more kilograms of cocaine

and one count of possessing a firearm in furtherance of a drug trafficking crime.

Dkts. 15, 17, 20, 26. Defendant faced a sentence imposed under the career
Case 8:05-cr-00291-WFJ-JSS Document 80 Filed 08/27/20 Page 2 of 5 PageID 305




offender guideline (Dkt. 65 at 2) with a range of 262 months to 327 months’

imprisonment on the drug count based on his criminal history and the quantity of

cocaine, in addition to a consecutive 60 months in prison on the gun count for a

total range of 322 to 387 months. Dkt. S-60 (PSR), ¶¶ 16, 23, 32, 35, 36-42, 63–

65.

       The sentencing court granted the United States’ oral motion for a two-level

downward departure based on substantial assistance, resulting in a guidelines range

of 210 to 262 months for the drug count. Dkts. 31, 29. Defendant received a

sentence at the bottom of the guidelines for 210 months in prison on the first count,

followed by a consecutive 60-month minimum mandatory on the firearms count

for a total prison term of 270 months. Dkt. 33 at 2. His present release date is

November 2022. Dkt. 71 at 2; Dkt. 66 at 2.

       Mr. Norcross requests release in light of the pandemic and his medical

conditions which he alleges place him at a higher risk of severe illness or death if

he contracts the coronavirus COVID-19. Dkt. 66 at 1. He suffers from a

“compromised immune system” (Dkt. 66 at 1), hypertension, and an iron

deficiency 1 and receives medication for the latter two conditions. Dkt. 72 at 7–9.




1
 Medical records for Defendant indicate that one medication is actually used to treat his
diagnosed restless leg syndrome. Dkt. 73-1 at 1, 4.
                                                2
Case 8:05-cr-00291-WFJ-JSS Document 80 Filed 08/27/20 Page 3 of 5 PageID 306




The documentation he provides does not reveal that any medical condition is

severe or substantially diminishes his ability to provide self-care in prison.2 Dkt.

72 at 16–27; see U.S.S.G. § 1B1.13, comment n.1(A) (serious medical condition

must “substantially diminish[] the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not

expected to recover”. Hypertension, if treated, has been found insufficient to

justify compassionate release because it is not an extraordinary and compelling

reason as required by 18 U.S.C. § 3582(c)(1)(A) and the United States Sentencing

Commission’s policy statement in U.S.S.G. § 1B1.13. See United States v.

Copeland, No. 3:11-cr-281-J-34JBT, 2020 WL 4193554, at *2 (M.D. Fla. July 21,

2020) (holding hypertension treated by medication is “hardly an extraordinary

condition” warranting release based on the virus, COVID-19). Though he

emphasizes his record of good behavior, including drug treatment and sound work

ethic through developing productive skills (Dkt. 66 at 7), rehabilitation alone does

not warrant release. 28 U.S.C. § 994(t); United States v. Feldman, No. 8:14-cr-

521-T-27AEP, 2020 WL 3799530, at *2 (M.D. Fla. July 7, 2020).

         After the instant motion was filed, however, Defendant tested positive for

COVID-19 but showed no acute symptoms and was labeled “asymptomatic.” Dkt.

78-1. In Defendant’s most recent supplement to his motion, he provides an update


2
    He does not allege any other conditions in his motion and supplements.
                                                 3
Case 8:05-cr-00291-WFJ-JSS Document 80 Filed 08/27/20 Page 4 of 5 PageID 307




that he now tests negative and “is no longer contagious.” Dkt. 79 at 2. He asserts

if he remains incarcerated, he “will undoubtedly contract it a second time” and

points out he has less than 10 percent of his sentence remaining. Dkt. 79 at 3.

                             Applicable Considerations

      The United States confirms Mr. Norcross has complied with 18 U.S.C. §

3582(c)(1)(A) by either exhausting his administrative remedies or the lapse of 30

days from his unanswered request to the warden for release. Dkt. 78. Addressing

the merits of his motion, the Court finds 1) no extraordinary and compelling reason

exists for release, 2) the § 3553(a) factors weigh against his release, and 3)

Defendant has not demonstrated he is not a danger to the community. Defendant’s

documented hypertension is treated by medication, as is his iron deficiency. Dkt.

72 at 16–19. Hypertension, and especially if treatable, by itself is not an

extraordinary and compelling reason for release, even when coupled with the

present pandemic. See Copeland. His conditions do not otherwise fall within the

circumstances set forth in the policy statement or the criteria set forth in the

application notes. U.S.S.G. § 1B1.13. Moreover, Defendant has had the good

fortune of experiencing few or no symptoms.

      Additionally, the § 3553(a) factors weigh against his release. Mr. Norcross

initially had a criminal history category of VI as a career offender at the time of

sentencing. Dkt. S-60, ¶41. His prior criminal conduct consisted of drug

                                           4
Case 8:05-cr-00291-WFJ-JSS Document 80 Filed 08/27/20 Page 5 of 5 PageID 308




trafficking and a felony battery, at least arguably a violent crime. Dkt. 72 at 10–

11; Dkt. 71 at 2; Dkt. S-60, ¶32. His downward departed 210-month prison

sentence, followed by a 60-month mandatory minimum, reflects the seriousness of

the crime of trafficking in cocaine and using a firearm in the furtherance of its

commission and also protects the public from further drug-related crimes of the

Defendant. This fact also weighs against a finding that he is not a danger to others

or the community. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13(2) (release

denied unless defendant is not a danger to the safety of any other person or the

community). 3

       Accordingly, Defendant’s motion (Dkt. 66), as further supplemented, is

denied.

       DONE AND ORDERED at Tampa, Florida, on August 28, 2020.




3
  To the extent Mr. Norcross requests home confinement, this Court does not have the authority
to grant such a request. See United States v. Smith, No. 8:17-cr-412-T-36AAS, 2020 WL
2512883, at *3 (M.D. Fla. May 15, 2020) (holding the location of imprisonment is within
discretion of Bureau of Prisons and citing United States v. Calderon, 801 F. App’x 730, 731–32
(11th Cir. 2020), which holds district courts lacks jurisdiction to order home confinement under
Second Change Act). In any event, based on information provided by the BOP to the United
States, Mr. Norcross “was evaluated for [the home confinement program relative to this
pandemic] but not deemed a suitable candidate given his criminal history and risk of recidivism.”
Dkt. 71 at 10–11 n. 2.
                                               5
